Exhibit 10

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is dated as of the
31st day of May, 2006 (this “First Amendment”), and entered into among MEDIA
GENERAL, INC., a Virginia corporation (the “Borrower”), the Lenders signatory
hereto, and BANK OF AMERICA, N.A., a national banking association, individually
and as Administrative Agent (in such latter capacity, the “Administrative
Agent”).

BACKGROUND:

A. The Borrower, the Administrative Agent, the L/C Issuer, the Co-Syndication
Agents, the Co-Documentation Agents and Lenders entered into an Amended and
Restated Credit Agreement, dated as of March 14, 2005 (the “Credit Agreement”).
Unless specifically defined or redefined below, capitalized terms used herein
shall have the meanings ascribed thereto in the Credit Agreement.

B. The Borrower has requested an amendment to the Credit Agreement.

C. The Lenders, the Administrative Agent and the L/C Issuer hereby agree to
amend the Credit Agreement, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lenders,
the Administrative Agent and the L/C Issuer covenant and agree as follows:

SECTION 1. AMENDMENTS.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order:

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of May 31, 2006, among the Borrower, the Lenders and the Administrative
Agent.

“First Amendment Effective Date” means, as applicable in the context used, the
date that all applicable conditions of effectiveness set forth in Section 3 of
the First Amendment are satisfied with respect to any provision therein.

(b) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate  

Pricing Level

   Leverage Ratio    Facility Fee    

Eurodollar
Rate +

Letters of
Credit

    Base
Rate +  

        5

   >4.50:1    0.175 %   0.700 %   0.000 %

        4

   <4.50:1 but ³3.50:1    0.150 %   0.600 %   0.000 %

        3

   <3.50:1 but ³2.50:1    0.125 %   0.500 %   0.000 %

        2

   <2.50:1 but ³1.50:1    0.100 %   0.400 %   0.000 %

        1

   <1.50:1    0.080 %   0.295 %   0.000 %



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, until the first Business Day
after the date on which such Compliance Certificate is delivered.
Notwithstanding the foregoing, the Applicable Rate in effect from and after the
First Amendment Effective Date through and including the date the first
Compliance Certificate is delivered pursuant to Section 6.02(b) after the First
Amendment Effective Date shall be the Applicable Rate as amended by the First
Amendment but based on the Leverage Ratio evidenced by the Compliance
Certificate delivered for the period ending March 31, 2006.

(c) The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Maturity Date” means June 30, 2011.

(d) Section 7.11(a) of the Credit Agreement is hereby amended to read as
follows:

(a) Maximum Leverage Ratio. Permit the Leverage Ratio at the end of any fiscal
quarter of the Borrower occurring during any period set forth below to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

  

Maximum

Leverage Ratio

First Amendment Effective Date through December 31, 2007

   5.50 to 1.00

January 1, 2008 and each fiscal quarter thereafter

   5.25 to 1.00

SECTION 2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof:

(a) (i) the Borrower has full power and authority to execute and deliver this
First Amendment, any replacement Note payable to the order of any Lender whose
Commitment has been extended pursuant to this First Amendment that has requested
such Note, if any (collectively, the “Replacement Notes”), (ii) this First
Amendment and the Replacement Notes have been duly executed and delivered by the
Borrower, and (iii) this First Amendment, the Replacement Notes, and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with the terms hereof
(subject as to enforcement of remedies to any applicable bankruptcy,
reorganization, moratorium, or other laws or principles of equity affecting the
enforcement of creditors’ rights generally);

(b) there exists no Event of Default or Default under the Credit Agreement both
before and after giving effect to this First Amendment;



--------------------------------------------------------------------------------

(c) the representations and warranties set forth in the Credit Agreement and
other Loan Documents are true and correct on the date hereof both before and
after giving effect to this First Amendment;

(d) the Borrower has complied with all agreements and conditions to be complied
with by it under the Credit Agreement and the other Loan Documents by the date
hereof;

(e) the Credit Agreement, as amended hereby, and the other Loan Documents remain
in full force and effect; and

(f) neither the execution, delivery and performance of this First Amendment, the
Replacement Notes or the Credit Agreement, as amended hereby, nor the
consummation of any transactions contemplated herein or therein, will conflict
with any Law or Organization Documents of the Borrower, or any indenture,
agreement or other instrument to which the Borrower or any of its property is
subject; and

(g) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not previously obtained
is required for the execution, delivery or performance by the Borrower of this
First Amendment or the Replacement Notes.

SECTION 3. CONDITIONS TO EFFECTIVENESS.

(a) All provisions of this First Amendment except Sections 1(b) and 1(c) shall
be effective upon satisfaction of, or completion of, the following:

(i) the Administrative Agent shall have received executed signature pages from
the Borrower, the Administrative Agent and not less than the Required Lenders
prior to May 30, 2006 at 3:00 p.m., eastern time (the “Initial Approving
Lenders”); and

(ii) the Administrative Agent shall have received for the account of the Initial
Approving Lenders, an amendment fee in immediately available funds in an amount
equal to the product of (x) 0.05% and (y) each such Initial Approving Lender’s
Commitment; and

(iii) the Administrative Agent shall have received a duly executed Replacement
Note for each such Initial Approving Lender whose Commitment is being extended
by this First Amendment who has requested any such Replacement Note, if any; and

(iv) the Administrative Agent shall have received such other documents,
instruments, and certificates, in form and substance satisfactory to
Administrative Agent and the Lenders, as the Administrative Agent and the
Lenders shall deem necessary or appropriate in connection with this First
Amendment and the transactions contemplated hereby; and

(b) Sections 1(b) and 1(c) of this First Amendment shall be effective only upon
satisfaction of, or completion of, the following:

(i) the Administrative Agent shall have received an executed signature page from
each Lender not constituting an Initial Approving Lender not later than June 8,
2006; and

(ii) the Administrative Agent shall have received for the account of each such
Lender described in (b)(i) immediately preceding, an amendment fee in
immediately available funds in an amount equal to the product of (x) 0.05% and
(y) each such approving Lender’s Commitment; and



--------------------------------------------------------------------------------

(iii) the Administrative Agent shall have received a duly executed Replacement
Note for each such Lender whose Commitment is being extended by this First
Amendment who has requested any such Replacement Note, if any; and

(iv) the Administrative Agent shall have received such other documents,
instruments, and certificates, in form and substance satisfactory to
Administrative Agent and the Lenders, as the Administrative Agent and the
Lenders shall deem necessary or appropriate in connection with this First
Amendment and the transactions contemplated hereby.

SECTION 4. FURTHER ASSURANCES. The Borrower shall execute and deliver such
further agreements, documents, instruments, and certificates in form and
substance satisfactory to the Administrative Agent, as the Administrative Agent
or any Lender may deem necessary or appropriate in connection with this First
Amendment.

SECTION 5. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon the effectiveness of this First Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as affected and amended hereby.

(b) The Credit Agreement, as amended by the amendments referred to above, shall
remain in full force and effect and is hereby ratified and confirmed.

SECTION 6. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this First Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

SECTION 7. EXECUTION IN COUNTERPARTS. This First Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. For purposes of this First Amendment, a counterpart hereof
(or signature page thereto) signed and transmitted by any Person party hereto to
the Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

SECTION 8. HEADINGS. Section headings in this First Amendment are included
herein for convenience of reference only and shall not constitute a part of this
First Amendment for any other purpose.

SECTION 9. ENTIRE AGREEMENT. THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS AMONG THE PARTIES.

SECTION 10. GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 11. SUBMISSION TO JURISDICTION; WAIVERS.

(a) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS FIRST AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS FIRST AMENDMENT OR ANY
OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY AGREES THAT SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH ON SCHEDULE 10.02 TO THE CREDIT
AGREEMENT OR ON ITS ADMINISTRATIVE QUESTIONNAIRE, AS APPLICABLE, OR AT SUCH
OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT TO SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS FIRST
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 12. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Credit Agreement is executed as of
the date first set forth above.

 

MEDIA GENERAL, INC. By:  

/s/ John A. Schauss

Name:   John A. Schauss Title:  

Vice President - Finance and

Chief Financial Officer

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Scott Conner

Name:   Scott Conner Title:   Vice President

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ Scott Conner

Name:   Scott Conner Title:   Vice President

SUNTRUST BANK,

as a Joint-Lead Arranger, Co-Syndication Agent and a Lender

By:  

/s/ Thomas C. Palmer

Name:   Thomas C. Palmer Title:   Managing Director

THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD., NEW YORK BRANCH (as successor-by-merger
to UFJ BANK LIMITED), NEW YORK BRANCH,

as a Lender

By:  

/s/ Linda Tam

Name:   Linda Tam Title:   Authorized Signatory

THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD., NEW YORK BRANCH (formerly known as THE
BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH),

as a Lender

By:  

/s/ Linda Tam

Name:   Linda Tam Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Co-Documentation Agent and a Lender

By:  

/s/ Brenda S. Insull

Name:   Brenda S. Insull Title:   Authorized Signatory

SCOTIABANC INC.,

as a Lender

By:  

/s/ William F. Zarrett

Name:   William F. Zarrett Title:   Managing Director

THE ROYAL BANK OF SCOTLAND, PLC,

as a Co-Documentation Agent and a Lender

By:  

/s/ Eddie Dec

Name:   Eddie Dec Title:   Vice President

REGIONS BANK,

as a Lender

By:  

/s/ Steven L. Hipsman

Name:   Steve L. Hipsman Title:   Vice President

MIZUHO CORPORATE BANK, LTD.

as a Lender

By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager

SUMITOMO MITSUI BANKING CORP., NEW YORK

as a Lender

By:  

/s/ Yoshihiro Hyakutome

Name:   Yoshihiro Hyakutome Title:   Joint General Manager

WACHOVIA BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Timothy F. Galage

Name:   Timothy F. Galage Title:   Senior Vice President